188 F.2d 161
MOON LAKE ELECTRIC ASSOCIATION, a Corporation,v.NATIONAL METAL & STEEL CORPORATION, a Corporation.
No. 4216.
United States Court of Appeals Tenth Circuit.
March 6, 1951.

Appeal from the United States District Court for the District of Utah.
Riter, Cowan, Henriod & Finlinson, Salt Lake City, Utah, and George E. Stewart, Roosevelt, Utah, for appellant.
Ray, Quinney & Nebeker, Salt Lake City, Utah, for appellee.
Before PHILLIPS, Chief Judge, and KNOUS, District Judge.
PER CURIAM.


1
Appeal dismissed March 6, 1951, pursuant to stipulation of the parties.